Exhibit 10.1B

FIRST AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT (the “Amendment”) is made
and entered into as of the 16th day of March, 2015, by and among JAN MALCOLM
JONES, JR., INDIVIDUALLY, RANDALL THOMAS SKINNER, INDIVIDUALLY, EDWARD SKINNER
JONES, AS TRUSTEE OF THE EDWARD SKINNER JONES REVOCABLE LIVING TRUST DATED
JANUARY 31, 1989, ARTHUR CHESTER SKINNER, III, AS TRUSTEE OF THE ARTHUR CHESTER
SKINNER, III REVOCABLE LIVING TRUST DATED FEBRUARY 10, 1984, AS AMENDED,
VIRGINIA JONES CHAREST, FORMERLY KNOWN AS VIRGINIA SKINNER JONES, AS TRUSTEE OF
THE VIRGINIA SKINNER JONES LIVING TRUST DATED SEPTEMBER 16, 1998, DAVID GODFREY
SKINNER, AS TRUSTEE OF THE DAVID GODFREY SKINNER REVOCABLE LIVING TRUST DATED
MARCH 12, 1986, AS AMENDED, PATRICIA SKINNER CAMPBELL, AS TRUSTEE OF THE
PATRICIA SKINNER CAMPBELL REVOCABLE TRUST AGREEMENT DATED OCTOBER 24, 2002, AS
AMENDED, CHRISTOPHER FORREST SKINNER, AS TRUSTEE OF THE CHRISTOPHER FORREST
SKINNER REVOCABLE LIVING TRUST DATED NOVEMBER 28, 1989, and KATHERINE SKINNER
NEWTON, AS TRUSTEE OF THE KATHERINE SKINNER NEWTON LIVING TRUST AGREEMENT DATED
MARCH 31, 1987, as amended, owners of record (hereinafter collectively referred
to as “SELLER”), and PREFERRED GROWTH PROPERTIES, LLC, a Delaware limited
liability company, or its assigns (hereinafter referred to as “BUYER”)

WHEREAS, the Seller and Buyer entered into that certain Real Estate Purchase
Agreement dated December 15, 2015 (the “Agreement”) for the sale and purchase of
that certain real estate located in City of Jacksonville, Duval County, Florida,
as more particularly defined in the Agreement (the “Property”); and

WHEREAS, the Buyer desires to extend the Inspection Period to allow additional
time to complete its due diligence; and

WHEREAS, the parties have agreed to amend the Agreement as set forth below;

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements hereinafter set forth and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1. Inspection Period. The Inspection Period is hereby extended through and
including Friday, May 15, 2015.

2. Paragraph 11 of the Agreement is hereby amended and restated in its entirety
as follows:



--------------------------------------------------------------------------------

11. Zoning. Buyer shall engage Rogers Towers, P.A., or another agent acceptable
to Seller who, on behalf and at the expense of Buyer, shall file and prosecute
an application with the City to rezone the Property, obtain the concurrency
certificate and all other entitlements needed to allow Buyer’s Property Use (the
“Rezoning”). If Buyer engages Rogers Towers, P.A. to assist with the Rezoning,
the legal expense of applying for and prosecuting the Rezoning shall be paid
from Escrow Agent’s portion of the premium for issuance of the Title Policy.
Buyer shall file the application for Rezoning within seventy-five (75) days of
the Effective Date to allow Buyer to obtain City Council approval of the
Rezoning no later than two hundred ten (210) days after the Effective Date (the
“Zoning Period”). After filing, Buyer shall use commercially reasonable efforts
to prosecute such Rezoning application to completion. Prior to submitting the
Rezoning application to the City, Buyer shall submit the same to the Seller for
its prior review and written approval, not to be unreasonably withheld or
delayed in such a way as to affect Buyer’s ability to meet the Zoning Period
deadline. Provided Buyer is exercising commercially reasonable diligence in
completing its Rezoning of the Property, and further provided Buyer is not in
default hereunder, if Buyer has not obtained City Council approval of the
Rezoning of the Property within two hundred ten (210) days after the Effective
Date, Buyer shall have the one-time right to extend the Zoning Period for thirty
(30) days by delivering written notice to Seller before the expiration of the
Zoning Period. Provided that Buyer files for Rezoning within seventy-five
(75) days of the Effective Date and exercises commercially reasonable diligence
in obtaining the Rezoning, if (i) Buyer’s Rezoning is denied or appealed, or
constructively denied by being conditioned upon Off Site Traffic Improvements,
the cost of which to construct (including consultant soft costs and right of way
costs) would materially exceed the cost of the number of Peak Hour Trips
required for Buyer’s development of the Property for the Property Use as
evidenced by the CCAS (the cost being calculated by multiplying the number of
Peak Hour Trips set forth on the CCAS by the cost for the year of Closing as set
forth on Exhibit “B” to the Agreement), or (ii) Buyer is unable to obtain the
Rezoning within the Zoning Period (as may be extended), which Seller may extend
it in its sole and absolute discretion, Buyer shall have the right to terminate
this Agreement and receive a refund of the Deposit by giving written notice of
termination to Seller within ten (10) days after the Rezoning is denied or
appealed, or within ten (10) days after the expiration of the Zoning Period (as
may be extended), as the case may be, Notwithstanding any provision in this
Agreement providing for a refund of the Deposit, in the event that the Rezoning
becomes final (including expiration of the applicable zoning appeal period
without an appeal having been filed) prior to Closing, the Deposit shall be
deemed earned by Seller and shall not be refundable except in the event of the
refusal of Seller to convey title to the Property, and any provision in this
Agreement providing for the refund of the Deposit shall no longer be applicable.

 

2



--------------------------------------------------------------------------------

3. The following sentence is hereby added to the end of paragraph 38 of the
Agreement:

Notwithstanding anything to the contrary herein, at Closing, Seller agrees to
execute a written designation in favor of Buyer assigning an estimated 902
unearned trips (or more or less as required by the City, all as evidenced by the
CCAS, but not to exceed 1,200 unearned trips) to Buyer, at no additional expense
to Buyer, to match credits Buyer obtains from the City for Off-Site Traffic
Improvements.

4. The following paragraph 41 is hereby added to the Agreement:

41. Water Management District Permit. Buyer shall, on or before May 1, 2015 (but
in no event sooner than April 15, 2015), make application to the SJRWMD (and the
City, if applicable) for an ERP permit modification to increase the capacity of
Lake Meadowbrook, and thereafter shall use commercially reasonable efforts to
prosecute such application to completion. The application will include the
documents necessary to reasonably obtain approval to develop the parcels in
accordance with the Buyer’s intended use of the Property. It is anticipated that
this approval will require modification of the lake elevations and outfall
structure but will not require additional lake area nor unusual site
improvements. Buyer covenants to complete the modification in accordance with
that certain Declaration of Restrictive Covenants and Easements dated July 18,
2014, recorded in Official Records Book 16849, page 1093, of the public records
of Duval County, Florida (the “Lake Agreement”) between the 1/6 Group and the
5/6 Group, however the Seller shall be responsible for all notifications to the
1/6 Group. Seller has or will shortly hereafter deliver written notice to the
1/6 Group regarding Buyer’s foregoing application to the SJRWMD as required by
Section 3(c) of the Lake Agreement. Notwithstanding anything to the contrary
herein, if the application is denied, or constructively denied by being
conditioned upon the requirement of additional lake area or unusual site
improvements, Buyer shall have the right to terminate this Agreement and receive
a refund of the Deposit by giving written notice of termination to Seller within
ten (10) days after the application is denied.

5. Commemorative Plaques. Buyer shall incorporate “Skinner Family” commemorative
plaques (via a “panel”) on the Property in a prominent, public place. Seller
shall pay for design, fabrication and installation of such plaques. Buyer shall
determine where such plaques are to be installed.

6. Conflict. All of the terms and conditions of the Agreement shall remain in
effect, if a conflict exists between the Agreement and this Amendment, the terms
of this Amendment shall control.

7. Counterparts. This Amendment may be executed in counterparts, each of which
shall be binding upon any party executing the same and all of which together
shall constitute one and the same document.

 

3



--------------------------------------------------------------------------------

8. Defined Terms. All terms not otherwise defined herein shall have the same
meaning as ascribed to them in the Agreement.

(Remainder of page intentionally left blank. Signature pages to follow.)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have each set their hands and seals hereto,
or have caused this instrument to be executed by its duly authorized officer.

 

BUYER:

 

PREFERRED GROWTH PROPERTIES, LLC

a Delaware limited liability company

By:

BOOKS-A-MILLION, INC.

a Delaware corporation

Its Managing Member

By:

/s/ James F. Turner

James F. Turner

Executive Vice President,

Business Development

Executed by above-named Buyer on the 16th day of March, 2015. Buyer’s Address
for Notices:

Mr. James F. Turner

Books-A-Million, Inc.

402 Industrial Lane

Birmingham, AL 35211

 

5



--------------------------------------------------------------------------------

“SELLER”

 

/s/ Jan Malcolm Jones, Jr.

/s/ Randall Thomas Skinner

Jan Malcolm Jones, Jr., individually Randall Thomas Skinner, individually Date
Executed: March 13, 2015 Date Executed: March 13, 2015

/s/ Edward Skinner Jones

/s/ Arthur Chester Skinner, III

Edward Skinner Jones, as Trustee of the Edward Skinner Jones Revocable Living
Trust Dated January 31, 1989 Arthur Chester Skinner, III, as Trustee of the
Arthur Chester Skinner, III Revocable Living Trust dated February 10, 1984, as
amended Date Executed: 13 March, 2015 Date Executed: 3/13, 2015

/s/ Virginia Jones Charest

/s/ David Godfrey Skinner

Virginia Jones Charest, formerly known as Virginia Skinner Jones, as Trustee of
the Virginia Skinner Jones Living Trust dated September 16, 1998 David Godfrey
Skinner, as Trustee of the David Godfrey Skinner Revocable Living Trust dated
March 12, 1986, as amended Date Executed: March 16, 2015 Date Executed: 3/13,
2015

 

6



--------------------------------------------------------------------------------

/s/ Patricia Skinner Campbell

/s/ Christopher Forrest Skinner

Patricia Skinner Campbell, as Trustee of the Patricia Skinner Campbell Revocable
Trust Agreement dated October 24, 2002, as amended Christopher Forrest Skinner,
as Trustee of the Christopher Forrest Skinner Revocable Living Trust dated
November 28, 1989, as amended Date Executed: May 14, 2015 Date Executed: March
16, 2015

/s/ Katherine Skinner Newton

Katherine Skinner Newton, as Trustee of the

Katherine Skinner Newton Living Trust Agreement dated March 31, 1987

Date Executed: 3/13, 2015

 

7